EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir A. Tabarrok (Reg. No. 57,137) on September 23, 2021.
The application has been amended as follows: 
	Amendments to the Claims:
 
1.	(Currently Amended) A computer-implemented method for using a temporary phone number, the method comprising:
		receiving, by a first computing device in a telecommunication service provider (TSP) system, a request to use a temporary disposable phone number associated with a user account; 
		determining a user-related parameter using a second computing device; and
		responsive to determining the user-related parameter, present an optimized list of available temporary disposable phone numbers via a user interface display.

2.	(Original) The computer-implemented method of claim 1, wherein the user-related parameter comprises an area code of a permanent number associated with the user account. 

3.	(Original) The computer-implemented method of claim 1, wherein the user-related parameter comprises a current geographical location of the computing device.  

4.	(Original) The computer-implemented method of claim 1, wherein the user-related parameter comprises a complexity of available temporary disposable phone numbers.

5.	(Original) The computer-implemented method of claim 1, wherein the user-related parameter comprises a past temporary disposable phone number selection. 

6.	(Original) The computer-implemented method of claim 1, wherein the user-related parameter comprises a popular number, a frequently selected number, a least called number, or a rarely selected number as temporary disposable numbers. 

7.	(Original) The computer-implemented method of claim 1, wherein the optimized list of available temporary disposable phone numbers comprises a limited number of records.

8.	(Currently Amended) A non-transitory, computer-readable medium, storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
		receiving, by a first computing device in a telecommunication service provider (TSP) system, a request to use a temporary disposable phone number associated with a user account; 
		determining a user-related parameter using a second computing device; and
		responsive to determining the user-related parameter present an optimized list of available temporary disposable phone numbers via a user interface display.

9.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user-related parameter comprises an area code of a permanent number associated with the user account. 

10.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user-related parameter comprises a current geographical location of the computing device.

11.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user-related parameter comprises a complexity of available temporary disposable phone numbers.

12.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user-related parameter comprises a past temporary disposable phone number selection. 

13.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the user-related parameter comprises a popular number, a frequently selected number, a least called number, or a rarely selected number as temporary disposable numbers. 

14.	(Currently Amended) A web-based system, comprising: 
one or more processors; 
	a memory operatively connected to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
		receiving, by a first computing device in a telecommunication service provider (TSP) system, a request to use a temporary disposable phone number associated with a user account; 
		determining a user-related parameter using a second computing device; and
		responsive to determining the user-related parameter present an optimized list of available temporary disposable phone numbers via a user interface display.

15.	(Original) The web-based system of claim 14, wherein the user-related parameter comprises an area code of a permanent number associated with the user account. 

16.	(Original) The web-based system of claim 14, wherein the user-related parameter comprises a current geographical location of the computing device.  

17.	(Original) The web-based system of claim 14, wherein the user-related parameter comprises a complexity of available temporary disposable phone numbers.

18.	(Original) The web-based system of claim 14, wherein the user-related parameter comprises a past temporary disposable phone numbers selection. 

19.	(Original) The web-based system of claim 14, wherein the user-related parameter comprises a popular number, a frequently selected number, a least called number, or a rarely selected number as temporary disposable numbers. 

20.	(Original) The web-based system of claim 14, wherein the optimized list of available temporary disposable phone numbers comprises a limited number of records.

21.	(New) The computer-implemented method of claim 1, wherein the first computing device is a same as the second computing device. 

22.	(New) The non-transitory, computer-readable medium of claim 8, wherein the first computing device is a same as the second computing device.

23.	(New) The web-based system of claim 14, wherein the first computing device is a same as the second computing device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (closest being Jain et al. US 2003/0147519 A1; Burgess US 7,027,575 B1; Billmaier et al. US 2007/0155435 Al; PRATT et al. US 2011/0159861 Al; Bhagavatula et al. US 2011/0293084 Al; and Hillier et al. US 2012/0106719 Al) fails to teach or suggest, alone or in combination, the claimed features of: 
“receiving, by a first computing device in a telecommunication service provider (TSP) system, a request to use a temporary disposable phone number associated with a user account; 
	determining a user-related parameter using a second computing device; and
	responsive to determining the user-related parameter, present an optimized list of available temporary disposable phone numbers via a user interface display” related to using a temporary disposable phone number associated with a user account as specifically carried out by the context, interaction, and totality of the steps/operations recited in respective claims 1, 8, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            September 24, 2021